IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   November 5, 2002 Session

  BASIL MARCEAUX I v. GOVERNOR DON SUNDQUIST, in his official
                        capacity, ET AL.

                Direct Appeal from the Chancery Court for Davidson County
                     No. 02-423-1 Irvin H. Kilcrease, Jr., Chancellor



                   No. M2002-01356-COA-R3-CV - Filed December 31, 2002


Appellant filed a complaint in the Davidson County Chancery Court naming Governor Don
Sundquist, all members of the United States Congress representing Tennessee, all members of the
state legislature, all Tennessee District Attorneys General, all Tennessee Sheriff’s Departments, and
others as defendants. The complaint alleged the numerous defendants were guilty of “kidnapping,
extortion, and racketeering” through the application of laws calling for mandatory car insurance, and
the practice of routine traffic stops. The trial court dismissed the complaint finding, inter alia, that
Appellant failed to state a claim upon which relief can be granted. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and ALAN E. HIGHERS, J., joined.

Basil Marceaux I, Pro Se.

Paul G. Summers, Attorney General & Reporter, and Richard H. Dunavant, Assistant Attorney
General, for the appellees, State of Tennessee, et al.

                                              OPINION

       On February 7, 2002, Appellant filed a complaint in the Davidson County Chancery Court.
The complaint named Governor Don Sundquist, all members of the United States Congress
representing Tennessee, all members of the state legislature, all Tennessee District Attorneys
General, all Tennessee Sheriff’s Departments, and others as defendants. The complaint alleged the
numerous defendants were guilty of “kidnapping, extortion, and racketeering” through the
application of laws calling for mandatory car insurance, and the practice of routine traffic stops.
Along with the complaint, Appellant filed an affidavit of indigency allowing him to proceed in
forma pauperis. The Office of the Attorney General and Reporter appeared on behalf of the state
government defendants (the Appellees). The record is devoid of evidence that the other named
defendants, such as Tennessee’s United States Senators and Representatives and members of the
“Bar Association,” were served.

         Appellant filed a motion to amend the complaint, as well as a motion requesting production
of documents, on February 21, 2002. Appellees filed a response in opposition to both the
Appellant’s motion to amend and for production on March 12, 2002. On the same date, Appellees
also filed a motion to dismiss. Appellant filed responses to the Appellee’s motion to dismiss, and
opposition to motions to amend and for production, on March 22, 2002.

        The trial court entered two orders on April 26, 2002, having heard oral arguments on the
issues. The first order overruled Appellant’s motions for production and exigency writ, and the
second order granted Appellees’ motion to dismiss. Notice of appeal was filed on April 19, 2002.

        While the Appellant has raised seventeen (17) issues on appeal, only the following three (3),
as restated, were addressed by the Chancery Court and are, therefore, properly before this court:

       (1)         Whether the allegations of the complaint stated a claim upon which relief
                   could be granted, and whether the claim fell within the court’s jurisdiction?

       (2)         Whether the trial court abused its discretion in denying Appellant’s Motion
                   for Production?

       (3)         Whether the trial court abused its discretion in denying the Appellant’s
                   Motion for Exigency Writ?

                                              Motion for Production

        The Tennessee Rules of Civil Procedure, provide that “[p]arties may obtain discovery
regarding any matter, not privileged, which is relevant to the subject matter involved in the
pending action, whether it relates to the claim or defense of the party seeking discovery or to the
claim or defense of any other party.” Tenn. R. Civ. P. 26.02(1). Pursuant to a motion, or upon
its own initiative, however, the trial court may limit discovery if the court determines, inter alia,
that “the discovery is unduly burdensome or expensive, taking into account the needs of the case,
the amount in controversy, limitations on the parties’ resources, and the importance of the issues
at stake in the litigation.” Id.

       In the present case, Appellant requested the production of the following: 1

              1. All records concerning arrests made between 12/1/1998 thur 2/20/02
       during all routine traffic stops in all counties and cities of Tennessee. Including


       1
           The text is presented, verbatim, from the original motion.

                                                          -2-
        names and addresses of each defendant, Sentences of each, fines levied, phone
        Numbers, along with arresting officers and the judge that did the rulings.

               a. All information be separated by crimes, with a total of fines (Dollar value)
        Accumulative of rulings by judges, and district attorneys, and defendant lawyers, and
        defendants by counties, involved and put all information into a booklet form type in
        14 point ,news print.

                2. All records of the Senate and the House of Tennessee that has to do with
        voting ( who introduced it and who voted for what )for any laws (D.U.I ,Drugs, Guns,
        citizens in the back seat, insurance, seat belts, open containers concerning, getting out
        of the car, social security Numbers, types of searches done at jails, seizer of
        property) concerning citizens while driving a vehicle on Tennessee highway.

                a. All information be separated by laws, Accumulative list by Senator and
        House members individually and put all information into a booklet form type in 14
        point , news print

                3. A total dollar figure of the total amount of lawyers fees reported concerning
        (D.U.I, Drugs, Guns, citizens in the back seat, seat beats, open containers , seizer
        of property) concerning citizens while driving a vehicle on Tennessee highway.

               a. All information be separated by laws, Accumulative list by firms
        individually and put all information into a booklet form type in 14 point , news print

        We fail to find that the trial judge abused his discretion in denying Appellant’s request
for, clearly, “the discovery is unduly burdensome or expensive, taking into account the needs of
the case, the amount in controversy, limitations on the parties' resources, and the importance of
the issues at stake in the litigation.” Id.

                                       Request for “Exigency Writ”2

        In addition to Appellant’s request for production, he also requested the following of the
trial court:3

        1. A ruling to stop the practice of letting any one profession to dominate the Senate
        or the House of Representative and only allow 6 senators or 50 Representatives of
        the House, of one profession on the floor at one time. Will You?


        2
          Blacks Law Dictionary defines “Exigency of a writ” as “[t]he command or imperativeness of a writ; the
directing part of a writ; the act or performance which it commands.” Blacks Law Dictionary 515 (5 th ed. 1979).

        3
            Also presented verbatim.

                                                     -3-
         2 Suspend voting rights of all senators and house Representatives who are attorneys
         and their office be up reelection in 2002. Will You?

         3 Force the defendants to file a motion for each citizen involved to remove all
         records of their illegal conviction . Will You?

         5. Suspend lawyers that hold office of the Senator or House of Representatives of the
         state of Tennessee. Will You?

         6. Enact the Second Thought Act : This prohibit any law enforcement officers from
         detaining any citizen in a routine traffic stop for crimes that aren’t known if they
         can’t find evidence for any of the state vehicular code, they can’t look.. Will You?

         7. Rule that parties with sovereign immunity involved is not following the guide
         lines of the U.S. Supreme Court in Knowels v Iowa and extended bright line law
         where the U.S. Supreme Court wouldn’t for three years has to run for reelection in
         2002 or soon as possible. Will You?

         8. Suspend voting rights of the defendants until reelected. Will You?

         9. Bar the Tennessee Bar Association from any lobby rights for 6 years Will You

         10. Order all citizens false arrest records to be removed from all data bases and
         booklets> Will You?

         11. Suspend T.C.A. 55 12 139 for three years or until a study can be done to see the
         impact on non insured and to rule to see if it is constitutional by making the poor to
         pay more for insurance than the rest of the citizens they can’t afford it . By allowing
         this code to stay in effect at this time . With the closing or cutting back of so many
         companies in Tennessee, life will be hard to maintain. The poor will be poorer and
         if they get caught in a road block without insurance they will get fined , lose there
         license, has to pay reinstatement fees. Will You?

          12. rule that all parties that was citizen arrested under T.C.R.A. by plaintiff to be
          arrested.

        The trial court properly treated Appellant’s request as one for injunctive relief.
Accordingly, after weighing the four factors to be considered when addressing such a request, as
articulated in South Cent. Tenn. R.R. Auth. v. Harakas, 44 S.W.3d 912 (Tenn. Ct. App. 2000)4,


         4
          The court applied the following “four- factor test: ‘(1) the threat of irreparable harm to plaintiff if the injunction
is not granted; (2 ) the ba lance betwe en this harm and the injury that gra nting the injunctio n wou ld inflict on the
                                                                                                                  (continued...)

                                                              -4-
the trial court denied the motion. We find no error in the trial court’s denial of Appellant’s
request for injunctive relief, agreeing with the trial court that “there is less than a slight chance
that [Appellant’s] complaint [could] succeed on the merits, that there is no threat of irreparable
harm to [Appellant] and that public interest and interest-balancing considerations weigh in favor
of [Appellees]” as granting Appellant the relief sought “would bring law enforcement and all
branches of state government to a halt in Tennessee.”

                                    Dismissal for Failure to State a Claim

         When this Court reviews the dismissal of a complaint under rule 12.02(6) of the
Tennessee Rules of Civil Procedure, we must take the factual allegations contained in the
complaint as true and review the trial court's legal conclusions de novo without affording those
conclusions any presumption of correctness. Crews v. Buckman Labs. Int’l., 78 S.W.3d 852,
857 (Tenn. 2002). A motion to dismiss under Rule 12.02(6) admits the truth of all of the relevant
and material averments contained in the complaint. E.g., Stein v. Davidson Hotel Co., 945
S.W.2d 714, 716 (Tenn. 1997). Courts may not dismiss a complaint for failure to state a claim
based upon the perceived strength of a plaintiff's proof, for a motion to dismiss a complaint under
Rule 12.02(6) challenges only the legal sufficiency of the complaint. Crews, 78 S.W.3d at 857.
Accordingly, we “must construe the complaint in favor of the plaintiff, accept the allegations of
fact as true, and deny the motion unless it appears that the plaintiff can establish no facts
supporting the claim that would warrant relief.” Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn.
1999).


       Count I of Appellant’s complaint alleges that defendants did “willfully conspire,
premeditate to disrespect too human rights, privileges and immunities guaranteed by the U.S.
Constitution and laws of the United States . . . by operating a kidnapping, extortion and
racketeering ring. . . .”


       Count II alleges “Jury Tempering and Fixing[,]” as well as “Embezzlement[,]” and
“Entrapments[.]”


         Count III alleges a “Sovereign immunity and judicial cover up[.]”


       While we recognize Appellant’s right to “represent[] his spot of ‘We The People[,]’” we
cannot ignore the fact that such representation requires that Appellant enjoy standing to assert
each of his various claims.

         4
         (...continued)
defendant; (3) the probability that plaintiff will succeed on the merits; and (4) the public interest.’” South Cent. Tenn.
R.R. Auth., 44 S.W.3d at 919 fn. 6. (quoting R obe rt Banks, Jr. & June F. Entman, T ennessee C ivil Pro cedure § 4-3(l)
(1999)).

                                                           -5-
       This Court recently addressed the issue of standing in the case of Petty v.
Daimler/Chrysler Corp., No. W2001-01152-COA-R3-CV, 2002 Tenn. App. LEXIS 191 (Tenn.
Ct. App. Mar. 13, 2002), perm. app. denied (Tenn. Sept. 9, 2002), where we stated:


               Courts employ the doctrine of standing to determine whether a claimant is
      “properly situated to prosecute the action.” Knierim v. Leatherwood, 542 S.W.2d
      806, 808 (Tenn. 1976). In order to establish standing, a party must demonstrate three
      essential elements. Metropolitan Air Research Testing Auth., Inc. v. Metropolitan
      Gov't of Nashville and Davidson County, 842 S.W.2d 611, 615 (Tenn. Ct. App.
      1992); Lujan v. Defenders of Wildlife, [504 U.S. 555 (1992)]. First, the party must
      demonstrate that it has suffered an injury which is “distinct and palpable,”
      Metropolitan Air Research Testing Auth., Inc., 842 S.W.2d at 615, and not
      conjectural or hypothetical. Lujan, 504 U.S. at 560. Second, the party must
      establish a causal connection between that injury and the conduct of which he
      complains. Metropolitan Air Research Testing Auth., Inc., 842 S.W.2d at 615.
      Third, it must be likely that a favorable decision will redress that injury. Id. These
      elements are indispensable to the plaintiff's case, and must be supported by the same
      degree of evidence at each stage of litigation as other matters on which plaintiff bears
      the burden of proof. Lujan, 504 U.S. at 560. The party, and not the merits of the
      case, is the major focus of a determination of standing. Metropolitan Air Research
      Testing Auth., Inc.[, 842 S.W.2d at 615].


Petty, 2002 Tenn. App. LEXIS 191 at *5-6.


       Further,


       [e]ven though a statute is unconstitutional, only those who have a right to raise a
       question of its unconstitutionality may invoke the aid of the courts to have it
       judicially set aside, and the constitutionality of a legislative act is open to attack by
       those persons whose rights are affected thereby. Before a law can be assailed by any
       person on the ground that it is unconstitutional, he must show that he has an interest
       in the question in that the enforcement of the law would be an infringement on his
       rights. Assailants must therefore show the applicability of the statute to them and
       that they are thereby injuriously affected.


Parks v. Alexander, 608 S.W.2d 881, 885 (Tenn. Ct. App. 1980) (emphasis added) (quoting 16
Am. Jur. 2d Constitutional Law § 188 (1979)).




                                                 -6-
        In the present case, Appellant has failed to demonstrate that Appellees, through any of the
alleged wrongs, have caused Appellant a “distinct and palpable” injury, or that application of the
Tennessee Financial Responsibility Act, which Appellant claims is unconstitutional, has
“injuriously affected” him. As such, Appellant lacks standing as to all claims presented, and the
trial court was not in error in granting Appellees’ motion to dismiss.


       The judgment of the trial court is, therefore, affirmed. Costs of this appeal are taxed to
the Appellant, Basil Marceaux, for which execution, if necessary, may issue.




                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -7-